ACCEPTED
                                                                                       14-14-00470-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   3/5/2015 2:00:50 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                CLERK


                             No. 14-14-00470-CV
               IN THE COURT OF APPEALS FOR THE RECEIVED IN
                                            14th COURT OF APPEALS
                FOURTEENTH DISTRICT OF TEXAS HOUSTON, TEXAS
                                                             3/5/2015 2:00:50 PM
            BOB BENNETT A/K/A/ ROBERT S.                 BENNETT Clerk A. PRINE
                                                            CHRISTOPHER

                          APPELLANT
                             V.
             COMMISSION FOR LAWYER DISCIPLINE
                           APPELLEE

          FROM THE 334TH JUDICIAL DISTRICT COURT
                    OF HARRIS COUNTY
             TRIAL COURT CAUSE NO. 2013-56866


      REQUEST OF AMICI CURIAE, ATTORNEY STEPHEN ESTES

      I have been a practicing attorney in Houston, Harris County, Texas area

since 1997. As President of the Law Offices of Stephen C. Estes, P.C., I have

handed cases before many Courts in State and Federal actions for 15 years.


      I first came into contact with Mr. Bob Bennett when I sought his advice on a

difficult litigation. I was impressed by his professionalism and competence. Bob

has always been an expert with the Texas Bar’s ethics and he has given CLE

presentations to the Houston Trial Lawyers Association, of which I am a member

of the Board of Directors, on the proper and ethical manner of handling litigation

in the State of Texas. Bob is recognized as an authority in ethics and trial work in


                                                                                    1
Texas. I know of no criticism of Bob Bennett’s character, or legal conduct. I would

further add that Bob is respected around the world and in the Houston community

for his many civil and civic endeavors.


      I am intimately familiar with the underlying case in this matter. I was an

attorney of record on the appeal of the original arbitration award in the 125th

District Court, in Harris County, Texas. I believed then and now, that the panel’s

decision was in error. The district Court disagreed with our analyses . Though I

was not involved in further appeals, I think Mr. Bennett was within his right as a

matter of law, to appeal the decision and was not unethical to do so, particularly if

the rights of Mr. Land were protected by bond. When one takes an appeal, one

must file a supersedeas bond to cover any amount owed. The client, in question,

was never at any risk for money damages should the appeal have been

unsuccessful.


      I believe no consideration of any rule violation was made, until after an

appeal was taken regarding the underlying fee dispute. This, after an arbitration

panel found that Mr. Bennett earned a fee in the underlying matter and failed to

find the contract void. A decision stripping an attorney of their license in this

circumstance, will have a chilling effect on those attempting to appeal what they in

good faith believe is in improper decision.



                                                                                   2
      I do not believe Bob Bennett did anything wrong based on my experience as

a practicing Texas Trial Lawyer and in the offices I have held with various bar

associations. I request a reconsideration of his punishment. He should be acquitted

and his license immediately reinstated.




                                          Respectfully Submitted,

                                             /s/ Stephen C. Estes
                                          Stephen C. Estes
                                          00798168
                                          The Law Offices of Stephen C. Estes, P.C.,
                                          1770 St. James Place, Suite 120
                                          Houston, Texas 77056
                                          Phone: (713) 688-5999
                                          Fax: (713) 621-0999
                                          Email: 1estes@scepc.com

                      CERTIFICATE OF COMPLIANCE

      I certify that the foregoing brief is in compliance with Texas Rule of

Appellate Procedure 9.4 because it contains less than 15,000 words and has been

prepared in a proportionally spaced typeface using Microsoft Word in 14-point

Times New Roman font and meets the typeface requirements.


                                             /s/ Stephen C. Estes
                                          Stephen C. Estes




                                                                                  3
                         CERTIFICATE OF SERVICE

      I certify that on January 28th, 2015 a true and correct copy of the forgoing

was served on all parties of the above captioned case via efile.


                                              /s/ Stephen C. Estes
                                           Stephen C. Estes




                                                                                     4